                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


JEFF COBB,                                    )
                       Plaintiff,             )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 4:20-CV-25-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 6, 2021, it is ordered that defendant pay to plaintiff $5,400.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This Judgment Filed and Entered on January 6, 2021, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Amanda B. Gilman (via CM/ECF Notice of Electronic Filing)

January 6, 2021                       PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 4:20-cv-00025-FL Document 32 Filed 01/06/21 Page 1 of 1
